NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SCOTT ERIK STAFNE,                              No.    19-35454

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01692-MHS

 v.
                                                MEMORANDUM*
THOMAS S. ZILLY, U.S. District Court
Judge; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Michael H. Simon, District Judge, Presiding

                          Submitted September 3, 2020**
                              Seattle, Washington

Before: McKEOWN and VANDYKE, Circuit Judges, and CALDWELL, ***
District Judge.

      Scott Stafne appeals the district court’s grant of the defendant-appellees’



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Karen K. Caldwell, United States District Judge for
the Eastern District of Kentucky, sitting by designation.
motion to dismiss his action seeking monetary, declaratory, and injunctive relief

against federal judges Thomas Zilly, Barry Silverman, and John Coughenour

(collectively “federal judicial defendants”), and Snohomish County Sheriff Ty

Trenary. The parties are familiar with the facts, so we do not repeat them here.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Stafne first appeals the district court’s dismissal of his claims for injunctive

and declaratory relief against the federal judicial defendants. “[C]ollateral attacks

on the judgments, orders, decrees or decisions of federal courts are improper,” and

collateral attacks of the kind Stafne seeks here cannot be allowed “without

seriously undercutting the orderly process of law.” Mullis v. U.S. Bankr. Court for

Dist. of Nevada, 828 F.2d 1385, 1393 (9th Cir. 1987); Celotex Corp. v. Edwards,

514 U.S. 300, 313 (1995). Absolute judicial immunity bars injunctive and

declaratory relief sought as a result of judicial acts performed in a judicial capacity.

See Mullis, 828 F.2d at 1394 (“The judicial or quasi-judicial immunity available to

federal officers is not limited to immunity from damages, but extends to actions for

declaratory, injunctive and other equitable relief.”).

      Stafne also appeals the district court’s dismissal of his claim for monetary

damages under 42 U.S.C. § 1983 against Judges Zilly and Silverman. Stafne’s

claim for damages under § 1983 has no legal basis, as the federal judicial

defendants acted pursuant to federal law, not state law. See Ibrahim v. Dept. of



                                           2
Homeland Security, 538 F.3d 1250, 1257 (9th Cir. 2008) (holding that

§ 1983 “only provides a remedy against persons acting under color of state law”).

Even if Stafne’s § 1983 claim is construed as a claim against federal officers under

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), it is barred by absolute judicial immunity. See Mullis, 828 F.2d at 1394

(dismissing Bivens claim as barred by absolute judicial immunity). Stafne failed to

raise his § 1985 claim on appeal and it is therefore waived. The district court did

not err in granting the federal judicial defendants’ motion to dismiss with

prejudice.

      Stafne also appeals the district court’s dismissal of his claim against Trenary

for injunctive relief to block Trenary from executing a court-issued foreclosure

order and damages that might follow from the execution of that order. Trenary,

acting in his official capacity as a sheriff responsible for executing a court-issued

foreclosure order, enjoys absolute quasi-judicial immunity from Stafne’s claims.

See Coverdell v. Dep’t of Soc. and Health Serv., State of Wash., 834 F.2d 758, 765

(9th Cir. 1987) (“The fearless and unhesitating execution of court orders is

essential if the court’s authority and ability to function are to remain

uncompromised.”); see generally Mullis, 828 F.2d at 1394 (judicial or quasi-

judicial immunity extends to injunctive relief). The district court did not err in




                                           3
granting Trenary’s motion to dismiss with prejudice.

      AFFIRMED.




                                        4